Citation Nr: 1504148	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-14 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


REMAND

The Veteran had active duty service from March 1943 to January 1946, and from August 1948 to March 1966.  He died in October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant testified at a December 2012 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.

In April 2014, this matter was remanded for further evidentiary development.  The Board remanded the case, in part, to obtain records from a private physician, Dr. Gupta, that had not been associated with the claims file; and after obtaining the treatment records to return the claims file to the September 2010 VA examiner so that he could prepare an addendum opinion concerning the cause of the Veteran's death.  In June 2014, the claims file was reviewed by a VA examiner.  He correctly indicated that the private medical records from Dr. Gupta had not yet been obtained, and consequently, the opinion from September 2010 remained unchanged.  

The sought-after private treatment records were later obtained and filed in VBMS under a document labeled "Congressionals" with a receipt date of November 19, 2014.  This, of course, was after the addendum to the September 2010 examination had been written.  Therefore, another medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the reviewer who provided the June 2014 opinion (or other qualified clinician) in order that he may provide an addendum opinion concerning the cause of the Veteran's death.  Prior to rendering an opinion, the reviewer must review the claims file, as well as any pertinent records associated with Virtual VA and VBMS, specifically including the private treatment records obtained in November 2014.  The reviewer is specifically asked to address the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that service-connected disability (including posttraumatic stress disorder and any consequent effect of stress on the heart) was a principal or contributory cause of the Veteran's death?  (The examiner should also address whether any medication taken for service-connected disability caused or contributed to any disease process that led to death.)

(b) If a service-connected disability or treatment therefor was a contributory cause of death,

(1) was that disability a substantial and/or material cause of the Veteran's death;

(2) did that disability combine with another disability to cause the Veteran's death; or
(3) did that disability aid, or lend assistance to, the production of death?

(c) Was any disability that in fact caused or contributed to the Veteran's death attributable to his period of military service?  (Consideration should include congestive heart failure, coronary artery disease, obstructive pulmonary disease, and diabetes.)

The reviewer must provide a complete explanations for all opinions expressed.  The explanation should address the various articles submitted by the appellant regarding the effects of stress (such as might be caused by PTSD) on physical well-being, including any effects on the heart or cardiovascular system.

2. The AOJ should review the addendum report and confirm that it is fully compliant with this remand.  If it is deficient in any manner, corrective action must be taken.

3. Thereafter, readjudicate the claim.  If the benefit sought is not granted, the appellant and the representative should be furnished a supplemental statement of the case and provided an opportunity to respond before the claims folder is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

